DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims, Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to 

Claims 1, 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Matsuki US 2014/0359438 and further in view of Missig US 2011/0302532

With respect to independent claim 1, Matsuki teaches: 
a housing adapted for handheld operation; (Fig. 1, Fig. 2, [0051]-[0052] [0071]-[0074] mobile device with a housing to hold a display screen, etc.  Note:  please amend the intended use language, such as “adapted for”, etc. since they are not functional languages and there is not much patent weight)
a data capture system configured to capture including a first data capturing engine associated with a first set of decoding instructions and operable to capture data from an item located external to the housing; (Fig. 1, Fig. 2, [0051]-[0052] [0071]-[0074][0085] [0130][0131] [0139]-[0142] processor control to capture image of people, etc. from image capture unit and the convert the captured image to the digital signal) 
a touch screen supported on the housing and including a touch screen surface having one or more sensors configured to detect an application of control gestures by an operator on the touch screen surface; (Fig. 1-2, [0051]-[0052] [0071]-[0074] [0015][0122] [0126] [0126] touch screen with a display have sensors to detect gestures by the user on the touch screen) 
a processing subsystem in operable communication with the data capture system and the touch screen, the processing subsystem configured to: (Fig. 1-2, [0016][0021] [0027] [0051]-[0052] [0071]-[0074] [0120]-[0121] a display controller control the display from the image capture process, Note: please amend the intended use language, such as “in operable”, etc. since they are not functional languages and there is not much patent weight) 
displaying a floating trigger icon on the touch screen at a home region that is automatically determined by the processing subsystem or manually predetermined, (Fig. 1-2, [0053][0065]-[0067] [0072]-[0076] displaying image capturing icon at adjustable positions on the display screen automatically determined by the system based on the easy operation of the device, Fig. 1A, at right hand side, Fig. 2(A) at bottom half of the screen, etc.) 
wherein the floating trigger icon is configured to trigger data capture operation of the electronic reading device related to items located external to the electronic device; ([0053] [0057] actuate the image capture icon by the user to issue the capturing command to capture image of the subject, Note: please amend the intended use language, such as “is operable to”, etc. since they are not functional languages and there is not much patent weight) and
activate the data capture system to capture and decode the data responsive to detecting the first unique control gesture applied at a limited region of the touch screen at which the floating trigger icon is displayed. ([0017]-[0018][0053] [0057] [0084]-[0087][0130] actuate the image capture operation by finger gesture applied to the region where the image capturing icon is displayed and initiate the image capturing and convert the image to digital picture which is interpreted as decoding the data in response to the finger gesture, please further specify “the external data”, etc. since it is lack of antecedent basis) 
But Matsuki fail to explicitly disclose “wherein the floating trigger icon is movable about different regions of the touch screen by contact by the operator and is persistently displayed after contact is removed by the operator;”
Missig disclose wherein the floating trigger icon is movable about different regions of the touch screen by contact by the operator and is persistently displayed after contact is removed by the operator; (fig. 5I-5M [0203]-[0213], [0241]-[0246]  etc.  object selection indicator is displayed even the fingers are liftoff and movable by the swipe of the user)   
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Missig’s method of displaying an indicator based on user input into Matsuki’s invention as they are related to the same field endeavor of controlling of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Missig’s displaying an indicator based on user swiping input would provide more control functions related to the content selected to Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying an indicator based on user swiping input would help to highlight selected object and therefore help to manipulate the object and improve the user experience using the device. 
With respect to claim 19, claim 19 is a method claim corresponding to the device claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
Claims 2, 10, 20, 23, 26-28, 32-40 are rejected under 35 U.S.C. § 103 as being unpatentable over Matsuki US 2014/0359438 and Missig US 2011/0302532  as applied to claim 1, further in view of and Andrews et al., U.S. Patent Application Publication Number 2010/0064261 A1, which was published on 11 March 2010, titled "Portable Electronic Device with Relative Gesture Recognition Mode".
With respect to dependent claim 2, which depends from claim 1, the combination of Matsuki with Missig teach the invention: 
But Matsuki with Missig fail to explicitly disclose “wherein the floating trigger icon overlays at least a portion of additional information displayed on a first touch screen region.”
Andrews et al., disclose wherein the floating trigger icon overlays at least a portion of additional information displayed on a first touch screen region.
Andrews et al., ¶ [0014]: "detected gesture 158 within defined region 170 … defined region 170 floats over a portion of or the entire graphical user interface 164.". 
It would have been obvious to one having ordinary skill in the art by the effective filing date of the present invention to have incorporated a floating trigger icon, as taught by Andrews et al. (which was assigned to Microsoft and was a commercially available feature in the software programming/API library of Windows Embedded Handheld), into the system of Matsuki and Missig. The motivation to combine these arts, as proposed above, at least because Andrew et. al.’s floating icon overlays information would provide more control functions related to the content displayed t Missig and Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that floating icon overlays information would help to control and manipulate the content captured and therefore improve the user experience using the device.
With respect to dependent claim 10, which depends from claim 1, the combination of Matsuki with Missig teach the invention: 
But Matsuki with Missig fail to explicitly disclose “wherein the data external to the housing displayed on the touch screen includes one or more of: textual information, images, icons, and video.”
Andrews et al disclose wherein the data external to the housing displayed on the touch screen includes one or more of: textual information, images, icons, and video.
Andrews et al., ¶ [0019]: "gesture control 172 may include an associated icon …".
It would have been obvious to one having ordinary skill in the art by the effective filing date of the present invention to have incorporated a floating trigger icon, as taught by Andrews et al. (which was assigned to Microsoft and was a commercially available feature in the software programming/API library of Windows Embedded Handheld), into the system of Matsuki and Missig. The motivation to combine these arts, as proposed above, at least because Andrew et. al.’s floating icon overlays information would provide more control functions related to the content displayed to Missig and Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that floating icon overlays information would help to control and manipulate the content captured and therefore improve the user experience using the device.
With respect to dependent claim 38, which depends from claim 2, the combination of Matsuki, Missig with Andrews et al. teaches the invention: 
wherein the processing subsystem is further configured to hide the floating trigger icon underneath the portion of the additional information displayed on the touch screen that the floating trigger icon was previously overlaying.
Andrews et al., ¶ [0032]: "… contact between a digit of the user and the touch pad sensor has been terminated … for a predetermined period of time, the gesture based control mode module 140 ceases identifying the gesture …  whenever the user chooses to contact the touch screen sensor 162 within defined region 170, a gesture control will be spawned in that location …", whereby this feature within Andrews et al. (Windows Embedded Handheld) hides the gesture control when not in use in a manner analogous to the manner in which Microsoft Windows hides an input cursor while the user is not using it. 
With respect to dependent claim 39, which depends from claim 2, the combination of Matsuki, Missig with Andrews et al. teaches the invention: 
But Matsuki with Missig fail to explicitly disclose “wherein the processing subsystem is further configured to minimize the floating trigger icon on the touch screen during use of the electronic data reading device.”
Andrews et al disclose wherein the processing subsystem is further configured to minimize the floating trigger icon on the touch screen during use of the electronic data reading device.
Andrews et al., ¶ [0032]: "In this manner, whenever the user chooses to contact the touch screen sensor 162 within defined region 170, a gesture control will be spawned in that location …", whereby, again as provided by Windows Embedded Handheld, the gesture control is dynamically spawned when necessary for accepting user input and minimized otherwise.
With respect to dependent claim 35, which depends from claim 1, the combination of Matsuki, Missig teaches the invention: 
But Matsuki with Missig fail to explicitly disclose “wherein the floating trigger icon is configured to alter its appearance to an additional different graphic appearance indicative of a selected operational mode responsive to application of an additional unique control gesture.”
Andrews et al disclose wherein the floating trigger icon is configured to alter its appearance to an additional different graphic appearance indicative of a selected operational mode responsive to application of an additional unique control gesture.
Andrews et al., ¶ [0019]: "The icon, if present, may visually indicate the control perimeter and/or the contact point, or may provide the user with other iconographic information."
It would have been obvious to one having ordinary skill in the art by the effective filing date of the present invention to have incorporated a floating trigger icon, as taught by Andrews et al. (which was assigned to Microsoft and was a commercially available feature in the software programming/API library of Windows Embedded Handheld), into the system of Matsuki and Missig. The motivation to combine these arts, as proposed above, at least because Andrew et. al.’s floating icon overlays information would provide more control functions related to the content displayed to Missig and Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that floating icon overlays information would help to control and manipulate the content captured and therefore improve the user experience using the device.

With respect to dependent claim 37, which depends from claim 35, the combination of Matsuki, Missig with Andrews et al. teaches the invention: 
wherein the selected operational mode is based, at least in part, on the processing subsystem distinguishing which finger of the user operator was used to perform the unique control gesture.
Andrews et al., ¶ [0015]: "the digit of a user and the surface of the touch screen sensor 162".
With respect to dependent claim 40, which depends from claim 1, the combination of Matsuki, Missig teach the invention: 
But  Matsuki  with Missig fail to explicitly disclose “wherein the processing subsystem is configured to move the floating trigger icon to a docking area region designated for the touch screen.”
Andrews et al. disclose wherein the processing subsystem is configured to move the floating trigger icon to a docking area region designated for the touch screen.
Andrews et al., ¶ [0025]: "Transport control 200 is configured to snap a frame of reference 210 for transport control 200 to contact point 174 within defined region 170.", wherein the reference frame necessarily must originate from said unnamed docking location prior to the snapping operation.  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the present invention to have incorporated a floating trigger icon, as taught by Andrews et al. (which was assigned to Microsoft and was a commercially available feature in the software programming/API library of Windows Embedded Handheld), into the system of Matsuki and Missig. The motivation to combine these arts, as proposed above, at least because Andrew et. al.’s floating icon would provide more control functions related to the content displayed to Missig and Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that floating icon would help to control and manipulate the content captured and therefore improve the user experience using the device.
With respect to dependent claims 20, 23, 26-28, and 32-34 the combination of McConnell, Matsuki, Missig with Andrews et al. teaches the invention for reasons that are similar to those argued hereinabove with respect to dependent claims 2, 10, 35-40.  Claims 20, 23, 26-28, and 32-34 are directed to a "method" having steps that correspond to the configured "electronic device" of claims 2, 10, 35-40.  Note that the accelerometer as claimed in dependent claim 26 is also taught by McConnell at ¶ [0026]: "the data reader may include an accelerometer or tilt sensor and the control gesture may be related to activation of the accelerometer, such as by rotating, tilting, shaking, or otherwise moving the data reader."  Missig discloses “wherein altering the graphic appearance of the floating trigger icon occurs in response to the data capture being performed” (fig. 5I-5M [0203]-[0213], [0221] [0241]-[0246]  etc.  size of the object selection indicator is changed based on the input of the user) 
Claims 13, 25 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Matsuki with Missig and further in view of Penner et al., U.S. Patent Application Publication Number 2013/0111391, published 02 May 2013, titled "Adjusting Content to Avoid Occlusion by a Virtual Input Panel".  
With respect to dependent claims 13 and 25, which depend from claims 1 and 19 (claim 25 is substantially similar to claim 13 by being directed to a method whereas claim 13 is directed to a device), the combination of Matsuki with Missig teaches the invention as discussed hereinabove with respect to claims 1 and 19, except for the following feature, which is disclosed by Penner et al.:
determine pixel usage of the touch screen based on the information displayed on the touch screen; 
Penner et al., ¶ [0027]: "The interaction area … may be determined based on a type of selection made by the user.", wherein a type of content is represented by pixel usage on a touch screen;
identify the home region on the touch screen for the floating trigger icon based on the pixel usage; 
Penner et al., ¶ [0027]: "Occlusion manager 240 …  The interaction area may be set to a predetermined size around the selection and/or may be determined based on a type of selection made by the user.";
automatically position the floating trigger icon at the home region on the touch screen.
Penner et al., ¶ [0033]: " … virtual input panel (VIP) … the VIP is an element that may be displayed anywhere within the display (including covering content currently displayed) … the VIP may be … a gesture area …; ¶ [0062]: "the VIP may be displayed transparently …". 
It would have been obvious to one having ordinary skill in the art by the effective filing date of the present invention to have incorporated an occlusion manager, as taught by Penner et al., into the combined system of Matsuki with Missig in order to obtain the benefits of automatically positioning the gesture region (terminology of Andrews et al.) or the virtual input panel (terminology of Penner et al.), each of which is equivalent to the claimed feature of the floating trigger icon, as described by Penner et al. at paragraph [0022]: "such that the portion of content with which the user is interacting with remains visible during the interaction", that is, whereby the user is able to see both the portion of content with which the user is interacting and the gesture input area.
Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Matsuki with Missig and further in view of Paek et al., U.S. Patent Application Publication Number 2014/0098038, published 10 April 2014, titled "Multi-Function Configurable Haptic Device".  
With respect to dependent claim 14, which depends from independent claim 1, the combination of Matsuki with Missig teaches the invention as discussed hereinabove with respect to independent claim 1, except for the following feature, which is disclosed by Paek et al.:
wherein the floating trigger icon is further selectable to configure a virtual joystick of the electronic data reading device by applying a third unique control gesture to the first touch screen region at which the floating trigger icon is displayed.
Paek et al., ¶ [0095]: "gesture recognition both on screen and …"; ¶ [0010]: "a determination can be made that the user wishes to initiate the virtual joystick";
It would have been obvious to one having ordinary skill in the art by the effective filing date of the present invention to have incorporated functionality for a virtual joystick, as taught by Paek et al., into the combined system of Matsuki with Missig in order to obtain the benefits of a virtual joystick as described by Paek et al. at paragraph [0040]: "A virtual joystick may be particularly well-suited for use when display screen real-estate is limited (e.g., such as mobile phones …".
With respect to dependent claim 15, which depends from dependent claim 14, the combination of Matsuki with Missig teach the invention as discussed hereinabove with respect to dependent claim 14, except for the following feature, which is disclosed by Paek et al.:
wherein the virtual joystick includes a plurality of joystick actions, wherein each joystick action of the plurality of joystick actions is selectable by applying a selected control gesture from a group of unique control gestures to further configure the electronic data reading device.
Paek et al., ¶ [0095]: "gesture recognition both on screen and …"; ¶ [0010]: "Subsequently, the user can lean the digit in any direction, causing a graphical object … on the touch-sensitive display screen to move in accordance with the direction and amount of the lean of the digit.”
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Matsuki with Missig and further in view of Paek et al., U.S. Patent Application Publication Number 2014/0098038, published 10 April 2014, titled "Multi-Function Configurable Haptic Device" and McConnell
With respect to dependent claim 17, which depends from dependent claim 14, the combination of Matsuki, Paek et al. with Missig teaches the invention as discussed hereinabove with respect to dependent claim 14,
But Matsuki, Paek et al. with Missig fail to explicitly disclose “wherein the virtual joystick includes one or more virtual indicator lights for indicating a result of an action performed via the virtual joystick.”
	McConnell disclose wherein the virtual joystick includes one or more virtual indicator lights for indicating a result of an action performed via the virtual joystick.
McConnell, ¶ [0057]: "(1) a light indicator that changes color (e.g., green for a good read and red for a bad read) to indicate whether the data has been read successfully; and/or (2) a message or an image on the touch screen display 112 to indicate whether the read was good or bad.  In other embodiments, other suitable notification techniques may be used."  
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate McConnell ‘s method of gesture control into Paek, Missig and Matsuki’s invention as they are related to the same field endeavor of controlling of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because McConnell’s different control actions via virtual joystick would provide more control functions related to the content displayed to Paek, Missig and  Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that different control actions via virtual joystick would help to control and manipulate the content captured and therefore improve the user experience using the device. 
Claim  36  is rejected under 35 U.S.C. § 103 as being unpatentable over Matsuki US 2014/0359438, Asanuma US 2013/0141362 and Andrews et al as applied to claim 35, further in view of and McConnell.
With respect to dependent claim 36, which depends from claim 35, the combination of Matsuki, Missig with Andrews et al. fail to explicitly teach the invention: “wherein the selected operational mode is one of a push-to-talk mode, a phone call mode, or a data transfer mode.”
McConnell disclose wherein the selected operational mode is one of a push-to-talk mode, a phone call mode, or a data transfer mode.
McConnell, ¶ [0018]: "a variety of programmed control gestures for toggling between various reading modes and configuration settings.", wherein a reading mode is a type of "data transfer mode" for transferring data via the handheld device.
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate McConnell ‘s method of gesture control into Andrews et al., Missig and Matsuki’s invention as they are related to the same field endeavor of controlling of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because McConnell’s different control modes would provide more control functions related to the content displayed to Andrews et al., Missig, Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that different control modes would help to control and manipulate the content captured and therefore improve the user experience using the device.
Claim 41 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Matsuki, Andrews et al. with Missig and further in view of Penner et al., U.S. Patent Application Publication Number 2013/0111391, published 02 May 2013, titled "Adjusting Content to Avoid Occlusion by a Virtual Input Panel".  
With respect to dependent claim 41, which depends from dependent claim 40, the combination of Matsuki, Andrews et al with Missig teaches the invention as discussed hereinabove with respect to dependent claim 40, except for the following feature, which is disclosed by Penner et al.:   
wherein the processing subsystem is configured to move the floating trigger icon to the docking area region responsive to entering a video capture mode to enable the operator to view full screen video in a video region for the touch screen.
Penner et al., ¶ [0027]: "Occlusion manager 240 … ", wherein avoidance of occlusion is, by definition, performed so that a first displayed element does not block a second displayed element from the ability of the user to see the second displayed element.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the present invention to have incorporated an occlusion manager, as taught by Penner et al., into the combined system of Andrews, et al., Matsuki with Missig in order to obtain the benefits of automatically positioning the gesture region (terminology of Andrews et al.) or the virtual input panel (terminology of Penner et al.), each of which is equivalent to the claimed feature of the floating trigger icon, as described by Penner et al. at paragraph [0022]: "such that the portion of content with which the user is interacting with remains visible during the interaction", that is, whereby the user is able to see both the portion of content with which the user is interacting and the gesture input area.
Claims 42, 44-46 are rejected under 35 U.S.C. § 103 as being unpatentable over Matsuki US 2014/0359438 and Missig as applied to claim 1, further in view of McConnell, U.S. Patent Application Publication Number 2013/0181050 A1, published on 18 July 2013, titled "Gesture and motion operation control for multi-mode reading devices",
With respect to dependent claim 42, which depends from claim 1, the combination of Matsuki with Missig fail to explicitly teach: 
“wherein the floating trigger icon is configured as an access point for allowing the operator to configure a plurality of different operational modes or features of the electronic device responsive to different unique gestures detected by the processing system as applied to the floating trigger icon by the operator.”
But McConnell disclose wherein the floating trigger icon is configured as an access point for allowing the operator to configure a plurality of different operational modes or features of the electronic device responsive to different unique gestures detected by the processing system as applied to the floating trigger icon by the operator.
McConnell, ¶ [0018]: "a variety of programmed control gestures for toggling between various reading modes and configuration settings.", wherein configuration settings are a type of "features" or "operational modes" for operating the handheld device.
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate McConnell ‘s method of gesture control into Missig and Matsuki’s invention as they are related to the same field endeavor of controlling of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because McConnell’s different control gestures would provide more control functions related to the content displayed to Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that different control gestures would help to control and manipulate the content captured and therefore improve the user experience using the device. 
With respect to dependent claim 44, which depends from claim 1, the combination of Matsuki with Missig fail to explicitly teach:  “wherein the control gestures are selected from the group consisting of … multi-touch gesture … . “
	McConnell disclose wherein the control gestures are selected from the group consisting of … multi-touch gesture … .  
McConnell, ¶ [0045]: "a multi-touch gesture".
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate McConnell ‘s method of gesture control into Missig and Matsuki’s invention as they are related to the same field endeavor of controlling of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because McConnell’s different control gestures would provide more control functions related to the content displayed to Missig and Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that different control gestures would help to control and manipulate the content captured and therefore improve the user experience using the device. 
With respect to dependent claim 45, which depends from claim 1, the combination of Matsuki with Missig fail to explicitly teach: “a first data capture engine associated with a first set of decoding instructions, wherein activation of the first data capture engine by the processing system is responsive detecting application of a first unique control gesture at the floating trigger icon; and a second data capture engine associated with a second set of decoding instructions, wherein activation of the second data capture engine by the processing system is responsive to detecting a second unique control gesture at the floating trigger icon.”
McConnell disclose:
a first data capture engine associated with a first set of decoding instructions, wherein activation of the first data capture engine by the processing system is responsive detecting application of a first unique control gesture at the floating trigger icon;
McConnell, Abstract: "one or more reading engines each associated with a set of decoding instructions for configuring the reading engines to read data from the object.  The reading engines are each associated with a unique control gesture that may be applied to the touch screen display to configure the data reader with a particular reading engine."; 
a second data capture engine associated with a second set of decoding instructions, wherein activation of the second data capture engine by the processing system is responsive to detecting a second unique control gesture at the floating trigger icon.
McConnell, Abstract: "one or more reading engines each associated with a set of decoding instructions for configuring the reading engines to read data from the object.  The reading engines are each associated with a unique control gesture that may be applied to the touch screen display to configure the data reader with a particular reading engine." 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate McConnell ‘s method of gesture control into Missig and Matsuki’s invention as they are related to the same field endeavor of controlling of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because McConnell’s different control gestures would provide more control functions related to the content displayed to Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that different control gestures would help to control and manipulate the content captured and therefore improve the user experience using the device. 
With respect to dependent claim 46, which depends from claim 45, the combination of Matsuki, McConnell with Missig teach the invention: 
wherein the first data capture engine is a barcode reading engine and the second data capture engine is an RFID reading engine.  
McConnell, ¶ [0018]: "various reader modes based on the barcode symbology or presence of RFID tags …".
Claims 43, 47 are rejected under 35 U.S.C. § 103 as being unpatentable over Matsuki US 2014/0359438 and Missig and McConnell as applied to claim 44, further in view of Andrews et al.  
With respect to dependent claim 43, which depends from claim 42, the combination of McConnell, Matsuki, with Missig fail to explicitly teach: “wherein the processing system is configured to alter a graphic appearance of the floating trigger icon indicative of the selected operational mode responsive to the detected unique control gesture. “
Andrews et al. disclose wherein the processing system is configured to alter a graphic appearance of the floating trigger icon indicative of the selected operational mode responsive to the detected unique control gesture.
Andrews et al., ¶ [0019]: "It will be appreciated that gesture control 172 may include an associated icon, … The icon, if present, may visually indicate the control perimeter and/or the contact point, or may provide the user with other iconographic information.  This other iconographic information may, for example, including an angle and degree of deflection in the case of a virtual control stick control, …".
It would have been obvious to one having ordinary skill in the art by the effective filing date of the present invention to have incorporated a floating trigger icon, as taught by Andrews et al. (which was assigned to Microsoft and was a commercially available feature in the software programming/API library of Windows Embedded Handheld), into the system of McConnell, Matsuki and Missig. The motivation to combine these arts, as proposed above, at least because Andrew et. al.’s floating icon would provide more control functions related to the content displayed to McConnell, Missig and Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that floating icon would help to control and manipulate the content captured and therefore improve the user experience using the device.
With respect to dependent claim 47, which depends from claim 44, the combination of Matsuki with Missig, McConnell teach the invention: 
wherein the processing system is further configured to configure the data capture system according to a selected operational mode with the corresponding one of the first and second data capture engines depending on the detected unique control gestures applied to the floating trigger icon,  [A combination of features from claims 42, 43, and 45 as hereinabove.]
McConnell, ¶ [0018]: "a variety of programmed control gestures for toggling between various reading modes and configuration settings"; 
McConnell, Abstract: "configuring the reading engines to read data from the object.  The reading engines are each associated with a unique control gesture that may be applied to the touch screen display to configure the data reader with a particular reading engine."; 
But McConnell, Matsuki with Missig fail to explicitly disclose “wherein the floating trigger icon is configured to alter its appearance from a first graphic appearance to a different second graphic appearance indicative of the selected operational mode.” 
Andrews et al., ¶ [0019]: "The icon, if present, may visually indicate the control perimeter and/or the contact point, or may provide the user with other iconographic information.  This other iconographic information may, for example, including an angle and degree of deflection in the case of a virtual control stick control, …".  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the present invention to have incorporated a floating trigger icon, as taught by Andrews et al. (which was assigned to Microsoft and was a commercially available feature in the software programming/API library of Windows Embedded Handheld), into the system of McConnell Matsuki and Missig. The motivation to combine these arts, as proposed above, at least because Andrew et. al.’s method of changing floating icon would provide more displaying functions related to the content displayed to McConnell, Missig and Matsuki’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that f changing floating icon would help to display indication and therefore improve the user experience using the device.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim 1  and 19, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also please amend the intended use language, such as “adapted for”, “operable for”, “selectable to”, etc. in claims 1, 19 and 14-16 since they are not functional languages and there is not much patent weight to make the case allowable.
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in dependent claim 16, when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of dependent claim 16 as a whole. Thus, dependent claim 16 is allowable over the prior arts of record if amended based on the above objection.

Response to Arguments
Applicant’s arguments with respect to claims regarding to claims 1-2, 10, 13-17, 19-20, 23, 25-28, 32-47 filed on 2/23/2022 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20110231796 A1 	September 22, 2011 		Vigil et al.
METHODS FOR NAVIGATING A TOUCH SCREEN DEVICE IN CONJUNCTION WITH GESTURES
Vigil disclose A method for navigating a touch screen interface associated with a touch screen device including activating a first contact indicator within an object contact area on a touch screen interface of the touch screen device, in which the object contact area is configured to move within the touch screen interface in response to movement of the first contact indicator. The method further includes activating a point indicator within the object contact area away from the first contact indicator, in which the point indicator is configured to move within the object contact area in response to the movement of the first contact indicator. The method further includes positioning the point indicator over a target position associated with the touch screen interface and selecting a target information for processing, in which the target information is selected in reference to the target position… abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143